         Case 3:19-cr-00001-RCJ-CLB Document 24
                                             25 Filed 08/28/20
                                                      08/31/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for PAUL PRESLEY REED

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:19-cr-00001-RCJ-CLB
12
                   Plaintiff,
13                                                      STIPULATION TO CONTINUE
            v.                                          INITIAL REVOCATION HEARING
14                                                      (SECOND REQUEST)
     PAUL PRESLEY REED,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for PAUL PRESLEY REED and NICHOLAS A. TRUTANICH, United
21   States Attorney, and PETER WALKINGSHAW, Assistant United States Attorney, counsel for
22
     the UNITED STATES OF AMERICA, that the Initial Appearance regarding Revocation of
23
     Supervised Release hearing set for September 2, 2020, at 3:00 PM, be vacated and continued
24
25   to October 21, 2020, at 3:00 PM.

26          ///
       Case 3:19-cr-00001-RCJ-CLB Document 24
                                           25 Filed 08/28/20
                                                    08/31/20 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     This is a joint request by counsel for defendant PAUL PRESLEY REED and
 3                counsel for the Government.
 4         2.     The state criminal charges pending against Mr. Reed, which form one of the
 5                basis of the alleged violation of his supervised release conditions, have yet to
 6                be adjudicated.
 7         3.     The additional time requested by this Stipulation is reasonable pursuant to
 8                Federal Rule of Criminal Procedure 32.1(b)(2), which states that the “court
 9                must hold the revocation hearing within a reasonable time.”
10         4.     Mr. Reed is not detained.
11         5.     The parties agree to the continuance.
12         6.     This is the second request for a continuance.
13         DATED this 28th day of August, 2020.
14
       RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
15     Federal Public Defender                          United States Attorney
16
     By /s/ Kate Berry                .              By /s/ Peter Walkingshaw                   .
17      KATE BERRY                                      PETER WALKINGSHAW
        Assistant Federal Public Defender              Assistant United States Attorney
18      Counsel for                                    Counsel for the Government
        PAUL PRESLEY REED
19
20
21
22
23
24
25
26
                                                    2
         Case 3:19-cr-00001-RCJ-CLB Document 24
                                             25 Filed 08/28/20
                                                      08/31/20 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Initial Appearance regarding Revocation
 4
     Hearing currently set for September 2, 2020, at 3:00 PM, be vacated and continued to October
 5
     21, 2020, at 3:00 PM.
 6
                        31st day of August, 2020.
            DATED this ______
 7
 8
 9
                                                _________________________________
10
                                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
